Citation Nr: 0636297	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to November 
1947. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  

A motion to advance this case on the Board's docket was 
received by the Board and granted for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The record reveals diagnoses of post-traumatic stress 
disorder (PTSD).

2.  The evidence of record relates the veteran's PTSD to his 
military service. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and 


development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating the issue involving 
the veteran's claim for service connection for PTSD.  This is 
so because the Board is taking action favorable to the 
veteran by granting service connection for the disorder at 
issue.  As such, this decision poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to the specific issue of establishing service 
connection for PTSD, a grant of service connection requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 
11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

If the veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to 


establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

The record from the veteran's discharge from service 
documents that he served with a United States Army medical 
detachment in the European Theater of Operations during World 
II.  The veteran contends that his duties with this unit 
included being an ambulance driver, and that such duty 
involved close contact with dead and wounded soldiers.  The 
veteran also noted in a statement received in May 2002, that 
his best friend M.A.M. was buried at sea in December 1944.  
The veteran contends that recollections of this duty have 
resulted in PTSD.  

The post-service evidence, reflects multiple VA outpatient 
treatment records that reflect diagnoses of PTSD, with 
evidence of nightmares and flashbacks of his military 
service.  A July 2001 evaluation in a VA mental health clinic 
showed the veteran to be in tears after describing memories 
of witnessing "all of the bodies of wounded people."   

An internet article was received by the Board along with 
waiver of RO jurisdiction in June 2006, that showed M.A.M. 
was "MIA or buried at sea" in December 1944.  

In short, while the record reveals psychiatric diagnoses of 
depression and anxiety, as well as PTSD, the Board finds that 
based on the veteran's MOS in service and the corroborated 
stressor of his best friend being buried at sea, and the 
evidence that such memories continue to intrude into the 
veteran's daily life, there is sufficient evidence that the 
veteran's psychiatric difficulties are attributable to PTSD 
and related symptomatology resulting from in-service 
stressors.  Unless the preponderance of the evidence is 
against a claim, it cannot be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Thus, without finding error in the 
RO's action, the Board will exercise its discretion to find 
that the evidence is in relative equipoise and conclude that 
the claim for service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


